Dorsey, J.,
delivered the opinion of this court.
This suit was instituted by Christian Sheppard, the collector of Washington county for the year 1839, against the appellants, on a deputy collector’s bond, given to him by Post, his deputy collector, for that year, with Fitzhugh as his surety. The jury having rendered a verdict for the appellee, on the issues joined on the breaches assigned in the nar, a motion in arrest of judgment was made by the appellants; to the overruling of which by the court, and the entry of the judgment on the verdict, the present appeal was taken. And the reason mainly relied upon for the reversal of the judgment is, that being a suit on a bond, with a collateral condition, the breaches assigned shew no cause of action in the plaintiff, inasmuch as they do not allege that he has been damnified, by being compelled to pay the whole, or any part of the levy imposed on Washington county, and placed in his hands for collection in the year 1839. This objection would appeal to the court with imposing force, if the bond of a deputy collector were a mere bond of indemnity, given to protect the county collector against recoveries that might be had against him on his official bond; or if the bond of the deputy simply required him to pay over, *279out of the moneys he should collect, such sums of money as the county collector shall first have been compelled to pay, to those on whose account the county levy was made. But such a construction of a deputy collector’s bond, is utterly inconsistent with its object and design, and the purposes for which it is given. The effect of such a construction would be, in all cases where the appointment of deputies was requisite, to double the commission allowed to county collectors for making their collections, and to exclude from such appointments all who are not capitalists, or men of large fortune. Who else could accept such an appointment, if he must pay off the levy before he could call on his deputies for any portion of the taxes or assessments collected by them? Deputy collectors have nothing to do with the ultimate payment over of moneys levied for county or State purposes. Their duty is to make the collections, in the manner and within the time prescribed by law, and to pay over the amounts so collected to the collectors of their respective counties. What disposition the county collectors may make of the money thus received by them, is no-concern of the deputies. The general design of our collection system is, that the taxes shall be collected within the time prescribed by law, and then paid over by the county collectors, they having first received them from their deputies. A reference to the act of 1797, chap. 43, will demonstrate the correctness of the views we have expressed on this subject.
It has been said, by the counsel of the appellants, that the bond is a nugatory act, and of no validity; its condition describing George W. Post as a deputy collector of Washington county, and there being no such officer as a deputy collector of Washington county, that he should have been described in the bond as the deputy collector of Moses Sheppard, collector of Washington county. There is nothing in this objection. Such officers have acquired that appellation in common parlance, and are much more generally known by it, than by the denomination of deputy collectors of A B, the county collector.. And the duties of a deputy collector of a county, are quite as well understood by the community, and are matters of equal notoriety.
JUDGMENT AFFIRMED.